Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roger Hargrave appeals the district court’s order construing his 42 U.S.C. § 1983 (2006) action as a mandamus petition and denying relief and the court’s order denying his subsequent motion to reconsider. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hargrave v. Prince George’s Cnty. Circuit Court, No. 1:11-cv-00223-BEL (D. Md. Feb. 7, 2011 & Feb. 24, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.